                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DIVISION

                                            NO. 2:14-CR-3-FL-1

    UNITED STATES OF AMERICA,                         )
                                                      )
             v.                                       )
                                                      )                         ORDER
    MICHAEL RANKINS,                                  )
                                                      )
                              Defendant.              )



        This matter is before the court on defendant’s motion for compassionate release, (DE 364).1

The government responded in opposition and in this posture the issues raised are ripe for ruling.

                                             BACKGROUND

        On August 6, 2018, the court sentenced defendant to 135 months’ imprisonment following

his convictions for armed bank robbery and aiding and abetting, in violation of 18 U.S.C.

§§ 2113(a), 2113(d), and 2. The United States Court of Appeals for the Fourth Circuit affirmed

defendant’s conviction and sentence. On April 2, 2020, defendant filed the instant motion for

compassionate release, based on his risk of contracting the communicable disease known as

COVID-19. Defendant argues his chronic health conditions, including various cardiovascular

conditions, place him at higher risk of complications if he contracts the virus. On April 20, 2020,

the court directed the government respond to the motion. The government filed its opposition on

May 4, 2020.




1
         Also pending, but not ripe for adjudication, is defendant’s motion to vacate his conviction and sentence
pursuant to 28 U.S.C. § 2255, which the court will address by separate order.



           Case 2:14-cr-00003-FL Document 375 Filed 05/14/20 Page 1 of 3
                                                DISCUSSION

        With limited exceptions, the court may not modify a sentence once it has been imposed.

18 U.S.C. § 3582(c). One exception is the doctrine of compassionate release, which permits the

court to reduce a sentence in extraordinary circumstances. As amended by the First Step Act, 18

U.S.C. § 3582(c)(1)(A) now permits a defendant to file motion for compassionate release in the

sentencing court “after the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

See First Step of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239. The court may grant

the motion and reduce the defendant’s sentence if, after consideration of the factors set forth in 18

U.S.C. § 3553(a), it finds that “extraordinary and compelling reasons warrant such a reduction”

and that “such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).2

        As reflected in the government’s response, defendant failed to exhaust administrative

remedies prior to filing the instant motion. (See DE 368-1 ¶¶ 5-9). Defendant first requested

compassionate release based on his medical issues on November 10, 2019, and the warden denied

the request approximately two weeks later. (Id. ¶ 6). Defendant, however, failed to fully exhaust

his administrative appeals after the warden denied the request. (Id. ¶ 9). Defendant requested

compassionate release again on March 26, 2020. (Id. ¶ 5). The warden denied the second

request on April 23, 2020, and defendant has not exhausted his administrative appeals with respect

to his second request for compassionate release. (See id.).


2
         The statute also permits compassionate release for certain elderly offenders who no longer pose a danger to
the safety of others or the community. 18 U.S.C. § 3582(c)(1)(A)(ii). This provision is not applicable to defendant.
                                                         2




            Case 2:14-cr-00003-FL Document 375 Filed 05/14/20 Page 2 of 3
       Even assuming defendant exhausted administrative remedies, however, he is not entitled

to compassionate release at this time. The presence of COVID-19 in the federal prison system

standing alone does not constitute extraordinary and compelling circumstances justifying

compassionate release. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). With

respect to defendant’s particularized risk, no COVID-19 cases have been detected at the Federal

Correctional Institution in Terre Haute, Indiana (“FCI-Terre Haute”), where defendant is housed.

See Fed. Bureau of Prisons, COVID-19 Coronavirus, (May 14, 2020), www.bop.gov/coronavirus.

The Federal Bureau of Prisons (“FBOP”) also has implemented “extensive and professional efforts

to curtail the [spread of COVID-19]” and thus the court declines to adopt defendant’s speculative

theory that COVID-19 will soon spread uncontrollably through FCI-Terre Haute.      See Raia, 954

F.3d at 597 (citing Fed. Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09 p.m.),

https://www.bop.gov/resources/news/20200313_covid-19.jsp)).        Finally, in the event that

COVID-19 spreads to FCI-Terre Haute, the FBOP is better positioned to determine in the first

instance whether defendant’s medical conditions and the spread of the virus justify compassionate

release, home confinement, or similar relief.

                                        CONCLUSION

       Based upon the foregoing, the court DENIES defendant’s motion for compassionate

release (DE 364).

       SO ORDERED, this the 14th day of May, 2020.


                                                _____________________________
                                                LOUISE W. FLANAGAN
                                                United States District Judge



                                                  3




          Case 2:14-cr-00003-FL Document 375 Filed 05/14/20 Page 3 of 3
